Citation Nr: 1749075	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems, to include as secondary to exposure to ionizing radiation. 

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable disability rating for pseudophakia status post bilateral cataract surgery (claimed as blindness due to radiation exposure).



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1948 to September 1952.  The Veteran died in August 2015.  The appellant, his widow, was subsequently substituted as claimant by the RO.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for breathing problems.  Also on appeal is a September 2010 RO rating decision that granted service connection for gastroesophageal reflux disease (GERD), and assigned a 10 percent rating effective from November 10, 1998.

In addition, in a November 2011 rating decision, the RO granted service connection for pseudophakia status post bilateral cataract surgery (claimed as blindness due to radiation exposure) and assigned a noncompensable disability rating effective December 13, 2001.  

In September 2009, September 2011, and April 2012 the Board remanded the issue of service connection for a respiratory disorder to the RO for additional evidentiary development.   

Most recently, in September 2013, the Board remanded the issues of service connection for a respiratory disorder and entitlement to an initial evaluation in excess of 10 percent for GERD for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2013 remand, the Board instructed the RO to issue a supplemental statement of the case, following the development required by the Board's remand directives.  Review of the record shows that an SSOC has not yet been issued with regard to the issues of service connection for a respiratory disorder and entitlement to an initial evaluation in excess of 10 percent for GERD for additional development.  As such, on remand, the RO must readjudicate the claims and issue an SSOC if either claim is denied.

With regard to the issue of a compensable disability rating for his service-connected eye disability, the Board notes that in his June 2015 substantive appeal, the Veteran contended that his eye disability had worsened since his last VA examination in October 2011.  As such, the Board will remand that claim for a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination to assess the current severity of his service-connected pseudophakia status post bilateral cataract surgery.  The claims file should be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted.  Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pterygium, including any visual impairment (acuity and / or field vision), any disfigurement, and any associated conjunctivitis.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




